*233Opinion by
Lawrence, J.
In accordance witb stipulation of counsel that the merchandise, marked “A” on entry 7273, consists of copper plates, entitled to free entry under paragraph 1658 (19 U.S.C. §1201, par. 1658), but subject to the internal revenue tax on the copper content under section 4541, Internal Revenue Code (26 U.S.C. §4541), the claim of the plaintiff was sustained. The items marked “B” on entry 1411, stipulated to consist of brass rods, were held dutiable at the rate prevailing and applicable at the time of importation under paragraph 381 (19 U.S.C. § 1001, par. 381), as modified, as claimed, plus said internal revenue tax.